Case 2:16-cv-01728-DRH-AYS Document 73 Filed 03/13/19 Page 1 of 1 PageID #: 480



 UNITED STATES DISTRICT COURT                                              CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                              MINUTE ORDER

 BEFORE: ANNE Y. SHIELDS                                                   DATE: 3/13/19
         U.S. MAGISTRATE JUDGE

 CASE: CV 16-1728 (DRH) (AYS) Wisodom v. The County of Nassau, et al

 TYPE OF CONFERENCE: TELEPHONE

 APPEARANCES:           Plaintiff        Gabriel Harvis

                        Defendant        Ralph Reissman

 THE FOLLOWING RULINGS WERE MADE:
 9      Scheduling Order entered.
 9      Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
        Counsel shall comply with the undersigned’s individual rules on settlement.
 9      Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
        chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These letters
        will be kept confidential.
 9      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
 9      Other:
 Rulings by the Court:
        -   By March 29, 2019, Defense counsel to provide Plaintiff’s counsel with deposition date for
            employed officer. The deposition is to be completed prior to April 16, 2019.

        -   The officer’s memo-book is to be produced prior to the deposition.

        -   If defense counsel has still not received communication from the retired officer by April 8,
            2019, defense counsel is directed to provide Plaintiff’s counsel with the retired officer’s last
            know information, including address.

        -   The deadline by which to amend the pleadings is STAYED through April 16, 2019.

        -   On April 16, 2019, counsel are directed to jointly call chambers at (631) 712-5712 to advise
            this Court as to the status of this matter.




                                                          SO ORDERED

                                                          /s/ Anne Y. Shields
                                                          ANNE Y. SHIELDS
                                                          United States Magistrate Judge
